          Case 1:20-cv-06516-VM Document 59 Filed 09/26/20 Page 1 of 2




AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
By: REBECCA S. TINIO
STEVEN J. KOCHEVAR
Assistant United States Attorneys
86 Chambers Street, Third Floor
New York, New York 10007
Tel.: (212) 637-2774/2715
Fax: (212) 637-2717

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               No. 20 Civ. 6516 (VM)
 MONDAIRE JONES, et al.,

                                  Plaintiffs,
                                                               NOTICE OF MOTION
                  - against -

 UNITED STATES POSTAL SERVICE, et al.,

                                  Defendants.



       PLEASE TAKE NOTICE that, upon the accompanying Defendant’s Memorandum of

Law in Support of Their Motion for Clarification or Modification or, in the Alternative, to Stay;

Declaration of David E. Mills; and Declaration of Steven J. Kochevar; Defendants the United

States Postal Service; Louis DeJoy, as Postmaster General of the United States Postal Service;

and Donald J. Trump, as President of the United States; by their attorney, Audrey Strauss, Acting

United States Attorney for the Southern District of New York, hereby move this Court for an

order clarifying the Court’s September 25, 2020 Order, ECF No. 57, pursuant to Federal Rules of

Civil Procedure 65 or granting relief from the Court’s September 25, 2020 Order, ECF No. 57,

by modifying it pursuant to Federal Rule of Civil Procedure 60(b)(6), or, in the alternative,

extending the stay of Paragraphs 3 and 7(f) of the Court’s September 25, 2020 Order, ECF No.
          Case 1:20-cv-06516-VM Document 59 Filed 09/26/20 Page 2 of 2




57, pending a determination by the Office of the Solicitor General on whether to appeal from it

to the United States Court of Appeals for the Second Circuit.


Dated:   September 26, 2020
         New York, New York

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney for
                                             the Southern District of New York
                                             Attorney for Defendant

                                    By:        /s/ Steven J. Kochevar
                                             REBECCA S. TINIO
                                             STEVEN J. KOCHEVAR
                                             Assistant United States Attorneys
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel. (212) 637-2774/2715
                                             Fax      (212) 637-2717
                                             Email: rebecca.tinio@usdoj.gov
                                             steven.kochevar@usdoj.gov




                                                2
